Citation Nr: 0118187	
Decision Date: 07/11/01    Archive Date: 07/16/01

DOCKET NO.  94-46 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (RO)


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active military service from April 1969 to 
July 1970, which included approximately 11 months of foreign 
and/or sea service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1994 rating decision of the 
Columbia, South Carolina, VA Regional Office which held that 
no new and material evidence had been submitted to reopen a 
previously denied claim of service connection for PTSD.  

In January 1997, the Board found that new and material 
evidence had been received to reopen the claim of service 
connection, and the reopened claim was remanded for 
additional necessary development, which, in part, has yet to 
be completed, as detailed in the following Remand.  

In October 1998, the claims file was transferred to the 
Atlanta, Georgia, VA RO, reflecting the veteran's change of 
residence.  


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has specifically mandated that a Board Remand confers 
on the veteran--as a matter of law--the right to compliance 
with Board Remand instructions, and imposes upon VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  The 
Court has indicated, moreover, that if the Board proceeds 
with final disposition of an appeal, and the remand orders 
have not been complied with, the Board itself errs in failing 
to ensure compliance. Id.  Given those pronouncements, and 
the continuing need for necessary development, the Board 
finds that a second Board Remand for the previously requested 
development is required, even though it will, regrettably, 
further delay a decision in this matter.  See 38 C.F.R. 
§§ 3.327, 19.9 (2000).  

Additionally, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President Clinton signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by VCAA, 
particularly in light of the RO's failure to complete the 
January 1997 Board Remand requests, a remand in this case is 
required, to include compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-99 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, 
because the VA RO has not yet considered whether any 
additional notification or development action is required 
solely due to VCAA, it would be potentially prejudicial to 
the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, as well as for necessary reasons listed below, 
the instant Remand is required.  

The Court has found that where a medical opinion has been 
requested of a VA physician, the absence of such an opinion 
from the record may indicate a failure of the VA to carry out 
this duty to assist.  Smith v. Brown, 5 Vet. App. 335 (1993).  
The Board's January 1997 Remand noted, as repeated here, that 
the veteran's post-service medical history shows a diagnosis 
of PTSD on repeated VA hospital and VA out-patient treatment 
records, and a VA opinion is needed to resolve the diagnoses, 
in the event a claimed stressor or combat with related 
stressor is verified.  Although the RO obtained a requested 
VA psychiatric examination in June 1997, the report did not 
adequately answer questions raised by this documented 
clinical history, and the conflicting medical issues 
presented therein.  The June 1997 VA examiner's opinion was 
that the veteran had schizophrenia-a diagnosis also long 
demonstrated by the evidence of record.  However, the basis 
of that opinion was not specified, other than to summarily 
state that the veteran did not have symptoms compatible with 
PTSD-an explanation which contradicts several medical 
opinions on file given by treating VA psychiatrists.  
Additionally, the June 1997 VA report appears to have 
included an incomplete review of the veteran's medical 
history: that is, the examiner's notation of the veteran's 
prior psychiatric hospitalizations did not include the most 
significant one, in July 1992, at which time a diagnosis of 
PTSD was first made.  

The above June 1997 VA examination deficiency is further 
compounded by the more recent evidence received since the 
June 1997 VA examination, which includes ongoing diagnoses of 
schizophrenia and PTSD on both VA hospitalization and VA out-
patient treatment.  It is noted that in November 1998, the 
veteran is shown to have received VA hospital treatment 
solely for PTSD, and duel diagnoses of schizophrenia and PTSD 
continue to be given by VA treating psychiatrists.  While the 
RO found that the June 1997 VA examiner's opinion was of 
greater weight than the opinions of several treating VA 
psychiatrists (diagnosing PTSD), the Board can find no basis 
for holding so, particularly in light of the incomplete and 
summary fashion in which the documented clinical history was 
considered.  

Other development is indicated as well.  While the RO's March 
1997 letter requested that the veteran submit a more detailed 
description of his PTSD stressors, when he replied later that 
same month, he was not advised that his response was 
deficient in any manner.  However, the RO appears to have 
thought so, as no attempt was made to try to verify the 
veteran's eight claimed PTSD stressor events, action which 
was specifically requested in the Board's January 1997 
Remand.  It is also noted that the February 2001 Supplemental 
Statement of the Case (SSOC) inaccurately indicates that 
"[n]o information was received from the claimant" regarding 
the detailed stressor events.  As such, the February 2001 
SSOC does not reasonably place the veteran on notice that his 
March 1997 PTSD stressor statement-made four years earlier, 
was incomplete in any manner.  This deficiency is 
particularly troubling given the nature of the veteran's 
illness at issue, and his clinical history, in light of the 
notice provisions of VCAA.  

Accordingly, the Board is not satisfied that all relevant 
facts have been properly developed to their full extent, as 
mandated by Goodwin v. Derwinski, 1 Vet. App. 419 (1991).  
The veteran should be given an opportunity to submit the 
names and assigned units of anyone with knowledge of the 
claimed PTSD stressor events-to include not only the dates, 
places, assigned units, and names of the victims, but also 
the names of any witnesses to the detailed events-such 
witness information the RO failed to request in March 1997. 

Additionally, the Board is of the opinion that service 
personnel records should be obtained from the National 
Personnel Records Center (NPRC), and the RO should contact 
the U.S. Navy in an attempt to verify the veteran's claimed 
PTSD stressors-to include determining whether or not he was 
ever stationed in Vietnam, and if so, whether or not he had 
any combat.  The veteran's service discharge document merely 
indicates that he had foreign and/or sea service.  His March 
1997 PTSD stressor statement indicates that he was stationed 
in "Camp Tienshaw," Republic of Vietnam from June 1969.  
This statement details eight claimed PTSD stressors.  

In view of VCAA, Stegall, supra., and the foregoing, this case 
is REMANDED for the following:  

1.  The RO should appropriately contact 
the veteran and request that he submit 
the names, addresses, and approximate 
dates of treatment of all VA and/or non-
VA (private) care providers who have 
treated him for PTSD or any psychiatric 
symptomatology, from July 1970 to the 
present.  

Thereafter, the RO should obtain copies 
of any additional VA and/or non-VA 
(private) records dated from July 1970 to 
the present--if not already of record, as 
identified by the veteran.  

As to any private treatment records, the 
RO should first secure the necessary 
release(s), prior to the RO obtaining 
copies of any such records.

2.  The RO should obtain copies of the 
veteran's entire service personnel file 
from the National Personnel Records 
Center (NPRC), at: 9700 Page Avenue, St. 
Louis, Missouri  63132, for association 
with the claims file and consideration on 
appeal.

3.  The RO should send the veteran a 
development letter for PTSD requesting 
the dates, places, names, and addresses, 
and assigned units, if known, of any 
killed or injured personnel regarding his 
PTSD stressors, as well as any witnesses 
to any of the claimed PTSD stressor 
events.  The veteran should clearly give 
the facts, circumstances, units, place, 
time of year (in months, or, at least, 
spring, summer, fall, winter), dates, and 
names of any witnesses to any alleged 
inservice PTSD stressor event.  

He should also be asked to provide any 
information he has concerning other units 
that were involved, or any other 
identifying detail such as the best 
estimate of the date and location of the 
incidents, etc., to include any 
statements from former service comrades, 
preferably, or other individuals who 
can-in any credible way--corroborate his 
claimed combat/stressful experiences in 
service.  Detailed information should be 
provided separately for each claimed 
stressor event.  The veteran should be 
informed of the necessity to obtain 
corroborating evidence of any inservice 
PTSD stressor, and that his failure to do 
so, may result in the denial of his 
claim.  

4.  Regardless of whether the veteran 
responds to the RO's inquiry in paragraph 
3, above, the RO should attempt to 
complete the verification of the alleged 
in-service PTSD stressors, as detailed in 
his March 1997 statement, and any other 
statement.  The RO's efforts to 
corroborate the veteran's claimed 
combat/stressful experiences should 
include, but is not limited to, 
requesting copies of any unit command 
chronologies from:  

The U.S. Naval Historical Center, 
Building 57, 
Washington, D.C.  20374-0517, 
as well as the unit records for specific 
dates, if given by the veteran, from: 

Officer in Charge, 
Personnel Support Detachment, 
Anacostia, Building 92, 
Washington, D.C.  20374-0922.  

If more detailed information is provided 
by the veteran, the RO should, after 
undertaking the above development, again 
contact the U.S. Navy, as needed.

5.  Following receipt of all responses 
from the entity(ies) contacted above, and 
any lay statements submitted on the 
veteran's behalf, the RO should prepare a 
report detailing the nature of any combat 
action (to which a purported stressor is 
related) and/or noncombat-related 
stressor(s) that are determined to be 
established by the record.  This report 
is then to be added to the claims file.  

6.  Thereafter, if the RO determines that 
any stressor event has been verified or 
that the veteran engaged in combat and a 
claimed stressor event is related to that 
combat, the veteran should be afforded a 
VA psychiatric examination, for the 
purposes of determining whether the 
veteran meets the diagnostic criteria for 
PTSD and, if so, to determine whether it 
is related to service.  Symptoms due to 
PTSD should also be distinguished from 
those due to any other psychiatric 
disorder, to the extent possible.  

If the examiner believes that PTSD is 
present, he/she must explicitly identify 
any factually verified stressors that 
caused PTSD.  In addition, the examiner 
should discuss each of the diagnostic 
criteria for PTSD and state the specific 
manifestations of the veteran's 
psychiatric illness that matches the 
criterion.  All  findings should be 
reported in detail. A Global Assessment 
of Functioning Scale score should be 
assigned, with a discussion of the import 
of that score as it pertains to social 
and industrial inadaptability due solely 
to PTSD, to the extent possible.

The claims file, which should contain all 
additional evidence received from the 
above developmental requests, must be 
made available to the examiner prior to 
the examination.  The examiner should 
attempt to reconcile the documented 
conflicting medical history, which 
includes diagnoses of PTSD, 
schizophrenia, personality disorder, and 
bipolar disorder. 

7.  The RO should review the medical 
report, if an examination is conducted, 
to determine if it is in compliance with 
this REMAND.  If deficient in any manner, 
it should be returned, along with the 
claims file, for immediate corrective 
action.  

8.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

9.  Thereafter, the RO should 
readjudicate the veteran's claim for 
entitlement to service connection for 
PTSD, in accordance with VA guidelines 
and the criteria set forth in 38 C.F.R. 
§ 3.304(f) (2000).  The RO should 
specifically make a determination of 
whether the veteran had active duty in 
Vietnam, combat, and/or any in-service, 
verified, credible, PTSD stressor(s), and 
if so, the RO should list it/them.  If 
the decision, in whole or in part, 
remains adverse to the veteran, he and 
his representative should be provided a 
supplemental statement of the case, with 
an opportunity to respond thereto.  
Evidence recently submitted and not 
previously considered should be reviewed.  

Thereafter, if indicated, the case should be returned to the 
Board for appellate consideration.  The Board intimates no 
opinion as to the ultimate outcome of this case.  No action 
is required on the veteran's part until further notice. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  

